Citation Nr: 9913503	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for disc degeneration at 
L4-5 and bulging of the annulus at the L3-4 levels with 
lumbar strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1972 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

During the veteran's personal hearing held before a Member of 
the Board in July 1998 testimony was offered concerning 
medical care that the veteran was receiving.  He indicated 
that his private physician had seen him the week before and 
had been providing him with medical care, related to his 
service-connected low back disability, for a period of two 
years.  The record does not indicate that records relating to 
this medical care have been obtained.

During the veteran's personal hearing he also indicated that 
he experienced exacerbations of his low back pain on some 
days that was related to increased activities.  VAOPGCPREC 
36-97 (December 12, 1997), held that Diagnostic 
Codes 38 C.F.R. § 4.40 and 4.45 must be considered when 
evaluating a disability under Diagnostic Code 5293.

Additionally during the personal hearing, the veteran 
indicated his employer could provide information as to the 
impact of his service-connected disability on his ability to 
work.  


In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disability 
since 1996.  He should be specifically 
requested to provide the complete name 
and address for his private physician, 
"Dr. Bob McCelmery."  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.

2.  After obtaining all necessary 
authorization from the veteran, the RO 
should contact Mr. [redacted] at the 
[redacted]Association, at [redacted], 
[redacted], Michigan  [redacted], and request 
his knowledge of the impact of the veteran's 
service-connected low back disability on 
the performance of his work 
responsibilities, to include any special 
accommodation provided by the employer.

3.  Then, the RO should arrange for a VA 
neurology examination by a board 
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected low back 
disability.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected low back 
disability, including setting forth in 
degrees of excursion any limitation of 
motion of the low back.  The examiner is 
also requested to:  (1) Express an 
opinion as to whether pain that is 
related to the veteran's low back could 
significantly limit the functional 
ability of the low back during flareups, 
or when the low back is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flareups; 
(2) determine whether as a result of the 
service-connected low back disorder, the 
low back exhibits weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion it 
should be so stated.  A complete 
rationale should be provided for any 
opinion offered.

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal, taking 
into account 38 C.F.R. §§ 4.40, 4.45, and 
VAOPGCPREC 36-97, where applicable.

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).


